Citation Nr: 0811645	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-32 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
concussion syndrome.  

2.  Whether there is new and material evidence to reopen and 
grant a claim of service connection for hearing loss. 

3.  Whether there is new and material evidence to reopen and 
grant a claim of service connection for tinnitus.  

4.  Whether there is new and material evidence to reopen and 
grant a claim of service connection for a cervical spine 
disorder.

5.  Whether there is new and material evidence to reopen and 
grant a claim of service connection for double vision.  

6.  Whether there is new and material evidence to reopen a 
claim for service connection for a disability manifested by 
pain in the legs.


7.  Whether there is new and material evidence to reopen a 
claim for service connection for carpal tunnel syndrome (CTS) 
with numbness in the arms.  

8.  Entitlement to service connection for shortness of 
breath, to include as due to undiagnosed illness  

9.  Entitlement to service connection for chest pains, to 
include as due to undiagnosed illness.

10.  Entitlement to service connection for arm pain, to 
include as due to undiagnosed illness  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1990 to July 
1991, with additional service in the National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The issues of right ear hearing loss and pain in the legs, 
having been reopened herein, and the claims of service 
connection for chest pain, bilateral arm pain, and shortness 
of breath are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board notes that the veteran, in a May 2005 statement, 
appears to raise a claim of service connection for dental 
problems.  This matter is REFERRED to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with migraines or 
multi infarct dementia.

2.  An application to reopen a claim of service connection 
for a cervical spine disorder was denied by the RO in 
September 1997, and evidence submitted subsequent to 
September 1997 does not relate to an unestablished fact 
necessary to substantiate the claim.  

3.  An application to reopen a claim of service connection 
for CTS with associated numbness was denied by the RO in 
November 1999, and evidence submitted subsequent to November 
1999 does not relate to an unestablished fact necessary to 
substantiate the claim.

4.  A claim of service connection for muscle pain of the legs 
was denied by the RO in May 1995 and an application to reopen 
a claim for service connection for left leg muscle pain was 
denied in November 1999.  Evidence submitted subsequent to 
these decisions relates to an unestablished fact necessary to 
substantiate the claim.  

5.  Claims of service connection for tinnitus and bilateral 
hearing loss were denied by the RO in November 1999, and 
evidence presented since November 1999 relates to 
unestablished facts necessary to substantiate the claims.

6.  The veteran has tinnitus, and it has been attributed to 
service.

7.  The veteran has left ear hearing loss, and it has been 
attributed to service.  

8.  A claim of service connection for an eye disorder was 
previously denied by the RO in November 1996, and evidence 
presented since November 1996 relates to an unestablished 
fact necessary to substantiate the claim.   

9.  The veteran's "double vision" is already service 
connected as a symptom of his service connected post-
concussive disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post-concussion syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.124a Diagnostic Code 
8045 (2007).

2.  The September 1997 decision denying the application to 
reopen a claim of service connection for a cervical spine 
disorder is final based on the evidence then of record.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1997).  

3.  New and material evidence sufficient to reopen the claim 
of service connection for a cervical spine disorder has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2007).

4.  The November 1999 decision denying the application to 
reopen a claim of service connection for CTS is final based 
on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

5.  New and material evidence sufficient to reopen the claim 
of service connection for CTS has not been presented.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 
(2007).

6.  The May 1995 decision denying service connection for 
muscle pain in the legs is final based on the evidence then 
of record.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 
3.104, 20.302, 20.1103 (1994).  

7.  The November 1999 decision denying the application to 
reopen a claim of service connection for muscle pain in the 
left leg is final based on the evidence then of record.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).  

8.  New and material evidence sufficient to reopen the claim 
of service connection for muscle pain in the legs has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2007).  

9.  The November 1999 RO decision denying the claims of 
service connection for tinnitus and bilateral hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 
3.104, 20.302, 20.1103 (1999).  

10.  New and material evidence sufficient to reopen the 
claims of service connection for tinnitus and bilateral 
hearing loss has been presented.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2007).

11.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

12.  The criteria for service connection for left ear hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

13.  The November 1996 decision denying service connection 
for an eye disorder is final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 
3.104, 20.302, 20.1103 (1996).  

14.  New and material evidence sufficient to reopen the claim 
of service connection for an eye disorder has been presented.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2007).  

15.  The criteria of service connection for double vision 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 4.14 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Specific to requests to reopen, the 
claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

        Post-concussion syndrome

In February 2003, prior to the initial adjudication, the 
agency of original jurisdiction (AOJ) sent a letter to the 
veteran providing notice of what the evidence needed to 
demonstrate, of his and VA's respective duties in obtaining 
evidence, and of the types of relevant evidence that he 
should provide, or ask the VA to obtain.  In July 2006, the 
veteran was notified that disabilities are rated on the basis 
of diagnostic codes and was told of the need to present 
evidence to meet the rating criteria and to establish an 
effective date of an award.  Although this notice postdated 
the initial adjudication, and the claim was not 
readjudicated, the Board finds that no prejudice resulted 
because the veteran had ample time to submit evidence and 
respond to the notice, and the evidence indicates that the 
veteran was able to effectively participate in the appeals 
process.  

In the January 2004 rating decision, the AOJ informed the 
veteran of the rating criteria used to evaluate his post-
concussion syndrome and explained that a 10 percent rating 
was the maximum schedular rating available without objective 
evidence of multi infarct dementia, and in November 2004, the 
AOJ sent the veteran a letter providing him with notice of 
how to obtain an extraschedular rating.  Although the veteran 
was not sent an independent letter providing notice of the 
specific schedular rating criteria, the evidence indicates 
that no prejudice resulted.  The claim was subsequently 
readjudicated in August 2005, without taint from the prior 
decision, and the veteran was able to effectively participate 
extensively in the appeals process and had ample time to 
submit evidence.  The evidence indicates that the veteran was 
fully aware of what was necessary to substantiate this claim.  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing VA examinations.  The 
Board notes that the veteran was granted Social Security 
Administration (SSA) benefits in August 2005, and it is 
unclear whether all SSA records have been obtained.  Based on 
a review of the SSA decision, however, the Board finds that 
the any outstanding SSA records are not relevant to this 
claim.  Consequently, the Board finds that the duty to notify 
and assist has been satisfied without prejudice.  

	Tinnitus, hearing loss, and bilateral leg pain

The decision herein grants the applications to reopen claims 
of service connection for tinnitus, hearing loss, and 
bilateral leg pain; consequently, any error in notice 
required by Kent is harmless error.  Additionally, these 
claims have been completely granted or remanded, so no 
discussion of VA's duties to notify and assist is needed.  

	Cervical Spine disorder and CTS

In April 2003, the AOJ sent a letter to the veteran informing 
him that he needed to submit "new" and "material" evidence 
for his claims of service connection for a cervical spine 
disorder and CTS.  The Board notes that the letter was not 
fully compliant with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) because it provided the wrong definition of 
"material" and it did not identify what specific evidence 
was needed to reopen the veteran's claims for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
No prejudice resulted from this error, however.  The record 
indicates that the January 2004 rating decision provided the 
veteran with the correct definitions of "new" and 
"material" and informed him of the specific information 
needed to reopen his claims, and the claims were subsequently 
readjudicated without taint from the prior decision.  
Additionally, the record indicates that the veteran had ample 
time to present additional evidence and participate 
effectively in the appeal process.  

In July 2006, the veteran was provided with notice of the 
effective date and disability rating regulations.  Although 
this notice was not timely, because the applications to 
reopen have been denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records.  The Board notes that the veteran 
was granted Social Security Administration (SSA) benefits in 
August 2005, and it is unclear whether all SSA records have 
been obtained.  Based on a review of the SSA decision, 
however, the Board finds that the any outstanding SSA records 
are not relevant to this claim.  Consequently, there is no 
prejudice from adjudicating the claims at this time.

        Double vision

The application to reopen the claim of service connection for 
double vision is granted herein, and because the application 
to reopen has been granted for this claim, there is no need 
to discuss compliance with Kent.  In April 2003, the agency 
of original jurisdiction (AOJ) sent a letter to the veteran 
providing the notice then required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for a claim of service connection, 
and in July 2006, the veteran was provided with notice of the 
disability rating and effective date regulations.  Although 
the July 2006 notice letter was not timely, there was no 
prejudice to the veteran because service connection has been 
denied, so any question as to the appropriate disability 
rating or effective date is moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records.  The Board notes that the veteran was granted Social 
Security Administration (SSA) benefits in August 2005, and it 
is unclear whether all SSA records have been obtained.  Based 
on a review of the SSA decision, however, the Board finds 
that the any outstanding SSA records are not relevant to this 
claim.  Consequently, the Board finds that the duty to notify 
and assist has been satisfied without prejudice.  

Increased rating for post-concussion syndrome

For historical purposes, it is noted that service connection 
was established for post-concussion syndrome by the RO in a 
September 1997 decision, based on the evidence of an in-
service injury to the head, and the reported symptoms which 
matched the symptoms of post-concussion syndrome.  The 
veteran was initially assigned a noncompensable rating.  In a 
November 1999 rating decision, the rating was increased to 10 
percent.  In January 2003, the veteran filed the claim for 
increased rating that is currently on appeal.  

The veteran's post-concussion syndrome is rated by analogy to 
Diagnostic Code (DC) 8045, which rates "brain disease due to 
trauma."  DC 8045 states that purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma will be rated 10 percent and no 
more under DC 9304.  It adds that this 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma, and ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc. resulting from brain trauma are rated under the 
diagnostic codes specifically dealing with such disabilities.  
38 C.F.R. § 4.124a, DC 8045.

A February 2003 VA brain and spinal cord examination record 
reports the veteran's history of daily headaches.  The 
veteran reported that the headaches are usually associated 
with some blurring of vision and a halo effect.  The examiner 
noted that a complete neurological examination was conducted, 
and there was no significant motor deficit or sensory loss 
and cranial nerves II to XII were grossly intact without any 
evidence of deficit or lateralization.  Additionally, a 
computerized tomography (CT) scan indicated that the brain 
was normal for age.  The examiner noted that a 1992 CT scan 
of the head was normal for age with no evidence of mass 
effect or suspicious findings, and he described the in-
service injury as "a mild cerebral concussion without 
significant residual deficit."  The record indicates that 
relevant diagnoses were history of head trauma and concussion 
and chronic recurrent headaches and blurred vision.  

A March 2003 VA mental disorder examination record reports 
the examiner's finding that the veteran had a post-concussive 
disorder with symptoms of impaired memory, attention and 
concentration; chronic headaches; blurred vision; and brief 
violent thoughts and impulses.  The veteran reported that he 
"rarely" called in sick to work due to his headaches, 
though he stated that he"[might] leave work early" if a 
headache was present.  

A January 2004 VA brain and spinal cord examination record 
reports the veteran's history of memory impairment, 
occasional dizziness, and headaches without nausea, vomiting 
or photophobia that lasted between ten seconds and 12 hours.  
The examiner noted that cranial nerves were intact, there was 
no muscular weakness, and the facial sensory exam was intact.  
Reported diagnoses include history of a scalp laceration and 
chronic headaches.  The examiner noted that he reviewed the 
evidence of record and found that there was no medical 
evidence to suggest that the veteran had multi-infarct 
dementia.  

An April 2005 VA brain and spinal cord examination record 
reports the veteran's history of memory problems, 
specifically that he has had some difficulty associating 
people he had known in the past, though he was still able to 
drive and had driven to the examination without difficulty.  
The veteran also reported that he had headaches with 
pressure-type pain which lasted up to three days.  He denied 
any associated nausea or vomiting, though he did report 
seeing halos around objects, worse with lights at night time, 
and dizziness with quick changes of position.  The veteran 
denied double vision.  Physical and neurological examinations 
were normal.  

Review of the evidence reflects that the veteran has a 
diagnosis of headaches and symptoms of blurred vision , 
haloing, and dizziness linked to head trauma in service.  The 
evidence of record does not contain any findings of multi-
infarct dementia.  As stated above, a higher rating is only 
available under DC 8045 if there is evidence of multi infarct 
dementia; consequently, an increased rating under DC 8045 
must be denied.  The Board additionally notes that a higher 
rating is not available from rating the symptoms separately; 
there is no evidence of impairment of corrected visual acuity 
or visual field, eye pain, episodic incapacity of the eye, or 
rest-requirements for the eye, and the veteran has not been 
diagnosed with migraines or vestibular disequilibrium


New and material

Claims of service connection for eye problems, neck pain, 
tinnitus, hearing loss, a disability manifested by muscle 
pain in the legs, and numbness in the arms were previously 
denied by the RO, and the denials are final based on the 
evidence then of record.  A claim will be reopened if new and 
material evidence is submitted, however.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

Claims of service connection for neck pain / cervical 
spondylosis with degenerative joint disease and muscle spasm 
were denied in May 1995 and November 1996 rating decisions 
and an application to reopen was denied in a September 1997 
rating decision because the evidence did not indicate that 
the cervical disorder was incurred in service or was 
otherwise related to service.  The September 1997 decision 
denying the application to reopen is final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c) (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  In connection 
with this claim, the veteran has not submitted any competent 
evidence linking his cervical spine disorder to service, or 
any incident therein.  Although the veteran has alleged that 
his cervical spine disorder is due to a 1992 head injury, the 
evidence previously considered included the treatment records 
from the 1992 injury and reported diagnoses of a cervical 
spine disorder, and the possibility of a causal link between 
the two was considered; this is not "new" evidence.  The 
"new" evidence submitted for this claim, namely treatment 
records, does not cure the defect presented in the earlier 
decisions and does not raise a reasonable possibility of 
substantiating the claim.  Consequently, the veteran has not 
submitted any evidence that can be considered both new and 
material, and the application to reopen is denied.  

A claim of service connection for numbness in the arms was 
denied in May 1995, and an application to reopen the claim 
was denied in November 1999 because the evidence did not 
indicate that the numbness, which was attributed to carpal 
tunnel syndrome, was aggravated by service.  The November 
1999 decision was not appealed and is now final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  Evidence submitted in connection with this claim 
includes treatment records reporting the veteran's history of 
numbness in the hands and arms and treatment for carpal 
tunnel syndrome.  Although this evidence is "new," in that 
these records were not previously seen, the evidence is not 
material since it is merely cumulative of medical evidence 
previously considered by the RO; evidence previously 
considered already established that the veteran has carpal 
tunnel syndrome with associated numbness.  The "new" 
evidence fails to cure the defects presented by the previous 
decisions, namely the lack of evidence that carpal tunnel 
syndrome was aggravated by service.  Consequently, because 
the only additional evidence is cumulative of evidence 
previously considered, new and material evidence has not been 
submitted and the request to reopen is denied.

Claims of service connection for tinnitus and bilateral 
hearing loss were denied in a November 1999 rating decision 
because there was no evidence of hearing loss or tinnitus in 
service and no evidence relating tinnitus or hearing loss to 
the in-service head injury.  The November 1999 RO decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  In September 2005, a doctor who treated the veteran 
in the VA Tinnitus Clinic submitted a statement reporting his 
opinion that the veteran's hearing loss and tinnitus were 
"as likely as not" the result of in-service noise exposure.  
This evidence is new and material and raises a reasonable 
possibility of substantiating the claim, namely by suggesting 
a causal relationship between the veteran's hearing loss and 
tinnitus, and service.  Consequently, the claims of service 
connection for tinnitus and service connection for hearing 
loss are reopened.  

Claims of service connection for eye problems/double vision 
were denied in May 1995 and November 1996 because there was 
no objective medical evidence of an eye disorder.  The 
November 1996 decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 
3.104, 20.302, 20.1103 (1996).  Evidence submitted in 
connection with this claim indicates that the veteran has 
been diagnosed with diplopia and mydriasis-induced halos 
causing a sensation of diplopia.  This evidence is new and 
material, and it raises a reasonable possibility of 
substantiating the claim, namely by suggesting that the 
veteran has "double vision."  Consequently, the claim of 
service connection for double vision is reopened.  

A claim of service connection for a disability manifested by 
muscle pain in the legs was denied in May 1995.  This 
decision was not appealed and is now final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c) (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  The veteran 
subsequently filed claims of service connection for a 
disability manifested by left leg muscle pain, and an 
application to reopen was most recently denied in November 
1999.  That decision was not appealed, and is also final.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).  The evidence indicates that the veteran's 
claims were denied because the service and post-service 
medical records did not show a chronic leg disability.  
Evidence submitted for this claim includes a February 1999 
Gulf War Study record which reports the author's finding that 
based on the veteran's symptomatic history, which included 
myalgias and arthralgias, a diagnosis of chronic fatigue 
syndrome/fibromyalgia was "discussed" with the veteran.  
Although the Gulf War Study record predates the April 2000 RO 
decision, the treatment record does not appear to have been 
reviewed for that decision.  In any event, the Board finds 
that this record is "new."  The Board also finds the record 
"material.  Although the 1999 Gulf War Study does not 
actually report a diagnosis of fibromyalgia, the finding of 
possible fibromyalgia is sufficiently probative, in light of 
the veteran's long history of complaints of leg pains and 
service in Southwest Asia, to render the evidence material.  
In sum, the Board finds that the February 1999 Gulf War Study 
is new and material and raises a reasonable possibility of 
substantiating the claim; consequently, the claim of service 
connection for muscle pain in the legs is reopened.  

Service connection 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. 

        Tinnitus
        
The veteran contends that he has tinnitus as a result of in-
service noise exposure to tanks, artillery, and gun fire.  
Initially, the Board notes that the veteran has a current 
diagnosis of tinnitus.  See, e.g., July 1997 VA examination 
record.  Additionally, the Board notes that the veteran is 
competent to report that he had in-service noise exposure, 
and the Board finds his account credible and consistent with 
the type, places, and circumstances of his services.  See 
3.303(a).  The remaining issue is whether the veteran's 
tinnitus is causally related to service.  

In September 2005, a doctor, who treated the veteran in the 
VA Tinnitus Clinic, submitted a statement opining that the 
veteran's tinnitus was "as likely as not" the result of in-
service "potentially traumatizing sound levels."  Although 
the statement does not indicate that the author reviewed the 
claims file, and it does not discuss the veteran's 
occupational history as a pressman, the Board still finds the 
opinion probative based on the author's past treatment of the 
veteran and his professional knowledge of and experience with 
audiological disorders.  Based on the current diagnosis, the 
veteran's credible account of in-service noise exposure, and 
the positive nexus opinion, and giving the benefit of the 
doubt to the veteran, the Board finds that service connection 
is warranted for tinnitus.  

	Left Ear Hearing loss

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Medical records indicate that the veteran has left ear 
"hearing loss," as defined by VA regulation based on the 
reported speech recognition scores.  See June 1997 VA 
examination record (speech recognition ability of 88 
percent); June 2003 VA audiological record (speech 
recognition ability of 88 percent); February 2004 private 
audiological record (speech recognition ability of 92 
percent).  Additionally, as discussed above (see Tinnitus, 
supra), the Board finds the veteran's history of in-service 
noise exposure is credible and consistent with the nature of 
his service.  Finally, the evidence includes a positive nexus 
opinion.  In September 2005, a doctor, who treated the 
veteran in the VA Tinnitus Clinic, submitted a statement 
opining that the veteran's "hearing loss" was "as likely 
as not" the result of in-service "potentially traumatizing 
sound levels," and, as discussed above (see Tinnitus, 
supra), the Board finds the opinion probative.  In light of 
the foregoing, and giving the benefit of the doubt to the 
veteran, the Board finds that service connection is warranted 
for left ear hearing loss.  

	Double vision

Treatment records report the veteran's history of 
"diplopia," haloing, and blurred vision.  The evidence 
indicates that these conditions are symptoms of the veteran's 
service connected post-concussive disorder, however, and, as 
such, they are already considered in the rating of the post-
concussion disorder.  See September 1997 Rating Decision.  
Granting service connection for an eye disorder manifested by 
blurred vision, haloing, and "diplopia" as a distinct 
disability would violate the law against pyramiding, which 
specifically states that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2007).  Consequently, service connection 
for "double vision" is denied.  


ORDER

A rating in excess of 10 percent for post-concussion syndrome 
is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for a cervical spine disorder.  
The request to reopen the claim is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for carpal tunnel syndrome.  The 
request to reopen the claim is denied.  

New and material evidence has been received, the claim of 
service connection for left ear hearing loss is reopened, and 
service connection is granted.  

New and material evidence has been received, the claim of 
service connection for tinnitus is reopened, and service 
connection is granted.  

New and material evidence has been received; the claim for 
service connection for double vision is reopened and, to that 
extent only, the appeal is granted.

Service connection for double vision is denied.  

New and material evidence has been received; the claim for 
service connection for pain of the legs is reopened and, to 
that extent only, the appeal is granted.

New and material evidence has been received; the claim for 
service connection for right ear hearing loss is reopened 
and, to that extent only, the appeal is granted.


REMAND

Further development is needed on the claim of service 
connection for right ear hearing loss.  The evidence of 
record indicates that the veteran had in-service noise 
exposure and that he currently has a diagnosis of "hearing 
loss" which has been medically attributed to the in-service 
noise exposure.  The records do not conclusively indicate 
whether the "hearing loss" includes right ear hearing loss, 
as defined by 38 C.F.R. § 3.385, however.  The Board notes 
that the most recent audiogram results which can be 
interpreted by the Board are dated in June 1997, and the most 
recent speech recognition scores are dated in February 2004.  
In light of the evidence of in-service noise exposure, the 
positive nexus opinion, and the age of the audiological 
records, the Board finds that a VA audiological examination 
should be conducted to determine if the veteran has right ear 
hearing loss.  See 38 U.S.C.A. § 5103A(d).  

Further development is also needed on the claims of service 
connection for shortness of breath, chest pain, and arm and 
leg pain.  The evidence indicates that the veteran has a long 
history of complaints of leg and arm pain, which an examiner 
has suggested could be due to fibromyalgia.  The evidence 
also indicates that the veteran has complaints of chest pain 
and shortness of breath that have not yet been attributed to 
a known clinical diagnosis.  Based on the veteran's service 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the foregoing evidence, the Board finds 
that an examination and opinion is needed to determine 
whether the veteran's leg, arm, and chest pain and shortness 
of breath are related to his service in the Persian Gulf.  
See 38 U.S.C.A. §§ 1117; 5103A(d); 38 C.F.R. § 
3.317(a)(1)(i).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1 The AMC should obtain all VA treatment 
records, dating after June 29, 2005.  

2.  Then, if the evidence does not 
establish that the veteran has right ear 
hearing loss, the AMC should schedule the 
veteran for a VA audiological examination 
to determine whether he has right ear 
hearing loss.  

3.  The AMC should also arrange for a VA 
examination to determine the etiology of 
the reported shortness of breath, chest 
pains, and muscle pain in the legs and 
arms.  After examination of the veteran, 
consideration of all signs and symptoms, 
and review of the record, the examiner 
should confirm or rule out a diagnosis of 
fibromyalgia.  If fibromyalgia is ruled 
out, the examiner should state whether 
the veteran has any current chronic (6 
months or more) signs or symptoms that 
are not attributable to a known clinical 
diagnosis.  The examiner should explain 
the rationale for all opinions given.  

4.  Thereafter, the AMC should 
readjudicate the veteran's claims of 
entitlement to service connection for 
chest pain, bilateral arm pain, and 
shortness of breath (all three also 
claimed as due to undiagnosed illness), 
as well as his claims of entitlement to 
service connection for right ear hearing 
loss and a disability manifested by leg 
pain.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


